

116 HR 3131 : South Asian Heart Health Awareness and Research Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3131IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to provide for research and improvement of cardiovascular health among the South Asian population of the United States, and for other purposes.1.Short titleThis Act may be cited as the South Asian Heart Health Awareness and Research Act of 2020.2.Heart health promotion grantsTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 317U (42 U.S.C. 247b–23) the following new section:317V.Heart health promotion grants(a)In generalThe Secretary shall make grants to States for the purpose of promoting awareness of the increasing prevalence of heart disease, including, where appropriate, its relationship to type 2 diabetes, in communities disproportionately affected by heart disease such as South Asian communities in the United States.(b)Use of fundsA State that receives a grant under subsection (a) shall use such grant funds—(1)to develop culturally appropriate materials on evidence-based topics such as nutrition education, optimal diet plans, and programs for regular exercise;(2)to support heart health promotion activities of community organizations that work with or serve communities disproportionately affected by heart disease, such as South Asian communities in the United States; or(3)to support conferences or workshops on research practices, methodology, and design to include more members of communities disproportionately affected by heart disease, such as South Asian communities in the United States, in scientific studies.(c)Annual report to congressNot later than 180 days after the date of the enactment of the South Asian Heart Health Awareness and Research Act of 2020, and annually thereafter, the Secretary shall submit to Congress a report on outreach efforts and data relating to heart disease in communities disproportionately affected by heart disease, such as South Asian communities in the United States.(d)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2021 through 2025..3.Heart health researchPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following new section:409K.Heart health research(a)In generalThe Secretary may—(1)conduct or support research and related activities regarding cardiovascular disease, type 2 diabetes, and other heart health-related ailments among at-risk populations, including South Asian communities in the United States; and(2)establish an Internet clearinghouse to catalog existing evidence-based heart health research and treatment options for communities disproportionately affected by heart disease, such as South Asian communities in the United States, to prevent, treat, or reverse heart disease and diabetes.(b)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2021 through 2025..Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk.